                     IN THE UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


 JABBAR M.A. WILLIAMS,

           Plaintiff,

 V.                                                          CASE NO. CV418-174


 CHATHAM COUNTER NARCOTICS TEAM,
 et al.,

           Defendants.




                                         ORDER


           Before    the    Court   is     the     Magistrate    Judge's     Report    and

 Recommendation,           to   which   no   objections      have   been    filed.   (Doc.

 14.)      After     careful     review,     the    report    and   recommendation      is

 ADOPTED as the Court's opinion in this case. As a result, this

 action      is     DISMISSED    WITHOUT     PREJUDICE.      Plaintiff's      Motion   for

 Legal      Aid     and    Financial     Resources      (Doc.    3)   and    Motion    for

 Declaratory Judgment (Doc. 4) are DISMISSED AS MOOT. The Clerk

 of Court is DIRECTED to close this case.


           SO ORDERED this               day of February 2019.



     CO                                      WILLIAM T. MOORE,
                                             UNITED STATES DISTRICT COURT
go                                           SOUTHERN   DISTRICT OF GEORGIA


      in
       I
      cc




      da
